Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to claim amendments filed 8/6/19. Claims 1-8 are pending and under examination.

Specification
The disclosure is objected to because of the following informalities: Table 1 contains empty squares in place of several units. While the Examiner is interpreting these boxes as “µ”, the specification nevertheless must be corrected.
Appropriate correction is required.

Claim Interpretation
It is noted that, e.g., claim 1 refers to “the carboxylic acid component of the glutathione/carboxylic acid conjugate”. While glutathione itself contains carboxylic acid groups, it is clear from the claim that the “component” referred to by the claim is the conjugated R group.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  the claims lack an initial article. For example, claim 1 should be “A pharmaceutical composition for”, while dependent claims should be .  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: The claim recites that the composition comprises “oleuropein…and glutathione/carboxylic acid conjugate, having a molecular formula”; however, the formula does not represent both the oleuropein and glutathione/carboxylic acid conjugate, but only the latter (see oleuropein structures in e.g., claim 4).  Appropriate correction is required. It is suggested that “conjugate, wherein the glutathione/carboxylic acid conjugate has a molecular formula” or similar would appropriately address this.

Claim 4 is objected to because of the following informalities:  claim 4 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 sets forth that the oleuropein derivatives “consist of” oleuropein aglycone and oleuropein aglycone metabolic derivatives”; however, these derivatives are “comprising” certain structures. The use of the language “consisting of” closes off the claim to anything not recited by the claim and yet the claim indicates these structures are “comprising”, i.e., open-type language. Thus, one is left unclear as to which metabolic derivatives not recited by the claims might fall within the claim’s “consisting of” scope.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of AD using OLE combined with SAG or LCFA-SG (groups E and F in table 2), does not reasonably provide enablement for treating all human cognitive deficits regardless of the cause of those deficits nor for preventing any human cognitive deficit.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The art currently does not recognize any drug or method that results in the complete prevention of Alzheimer’s disease. See for example Reitz (cited on form 892) that states “as the currently available drugs only slightly affect disease severity and progression, AD remains at present effectively untreatable” (p.2 C1) and Stanford (cited on form 892) that states "unfortunately, there are no currently available FDA-approved medications proven to delay or slow progression of the underlying brain degeneration and loss of synaptic connections that occurs in Alzheimer’s disease”. Where the goal is recognized as difficult and as-yet unrealized, the evidence supporting a claim that such a result is achievable must necessarily be strong. The instant specification does not provide any working examples of AD prevention nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. Rather, the specification administers the drug to humans with MCI (table 3), which is not a diagnosis of Alzheimer’s disease. Further, there appears to be an improvement but no comparison to a cognitively 
Further, the benefits disclosed in humans are those with MCI, but wherein the cause of MCI or the ultimate diagnosis is not disclosed. MCI (mild cognitive impairment) is a “catch all” term for greater than expected cognitive decline as the subject ages. See Mayo (form 892) which notes “there’s no single cause of [MCI]” and that symptoms may “remain stable for years, progress to Alzheimer’s disease or another type of dementia, or improve over time”. The specification notes the putative action is active against Aß (p.1 L 16-17) and generally discloses the expected effects in treating AD (p.3). The mouse model used to generate table 2 is also specifically an AD model, whereas Mayo teaches that MCI might be caused by non-amyloid proteins or strokes and the art recognizes many varied causes of cognitive decline such as Huntington’s (caused by accumulation of the huntingtin protein) or FTD-17 (caused by a buildup of tau rather than Aß). There is insufficient evidence to conclude that the instant method would function to treat those diseases caused by other than Aß and requires others to test Applicant’s hypothesis. 
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
Therefore, claims 1-8 are not enabled for their full scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geelings (US 20030236202; form 892) in view of Liguri (WO 2009047728; IDS 8/6/19 citation 2).
Regarding claim 1, Geelings teaches a pharmaceutical composition comprising a therapeutically effective amount of a phenolic compound (claims 5 and 1), wherein the phenolic compound is hydroxytyrosol, tyrosol, or oleuropein (claim 2), meeting the criteria of a pharmaceutical composition comprising oleuropein or oleuropein derivatives. Geelings further teaches that the amount is therapeutically effective in the context of treating certain diseases including Alzheimer’s disease (claim 10). Geelings does not teach including a glutathione/carboxylic acid conjugate.
Liguri teaches a pharmaceutical composition for the treatment of Alzheimer’s comprising S-acyl glutathione (claim 8), including specifically S-linoleoyl-GSH (claim 3).  S-linoleoyl-GSH meets the 

    PNG
    media_image1.png
    326
    1041
    media_image1.png
    Greyscale
.
Liguri does not teach combining this compound with oleuropein.
Nevertheless, it would have been obvious to combine two compounds known to treat the same disease. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06(I).
	In this case, the prior art teaches each compound in a pharmaceutical composition intended to treat, e.g., Alzheimer’s disease and therefore their combination is prima facie obvious. It is noted that the specification states that the combination of these two compounds “is clearly more effective than the components taken separately” (p.6 L29-30). However, this is not evident from the data of record. Table 3 does not compare the combination to the individual components, but only to the absence of both. Table 2 sets out groups E and F, which are combinations of the two components, whereas group B is OLE only and C/D is the glutathione only. However, while the combination is more effective in the transgenic mouse than either alone, it is not clear that this efficacy is “surprisingly” more effective. Starting at a baseline in the step-down test of Group A at 15 (compared to a wild-type control value of 160), Group B sees an increase to 95 (+80) while group D sees an increase to 73 (+58). Thus, the additive combination of +138 is similar to the gain when combining both components represented by Group F (+140). Table 1 presents in vitro data regarding cell viability; however, regardless of the results of such a test, in vitro cell data carries less weight than an in vivo model of the disease when the claims are explicitly to “treatment of human cognitive defects”. Additionally, it is reiterated that all pending claims are to a composition of 
Regarding claim 2, the carboxylic acid component of the glutathione conjugate is taught by Liguri as being an aliphatic acyl group (claim 1), while presenting embodiments which are 12-24 carbons long. The limitations of claim 2 are such that this group is two carbons long:

    PNG
    media_image2.png
    365
    479
    media_image2.png
    Greyscale
.
It would have been obvious that such a compound could be used in the same manner. First, while providing longer embodiments, Liguri clearly teaches this is only a preference (“preferably”) while claiming explicitly that the R1 can be any aliphatic or aromatic acyl group. Second, Liguri explicitly teaches derivative which are C1-C20 (p.3) and, provided the teachings within, one could have immediately envisaged changing this aliphatic group progressively by single carbons. Further, see MPEP §2144.09(II), noting that homologs—those compounds differing regularly by the successive addition of the same chemical group such as CH2 groups, as is the case here—are generally sufficiently close in structure that there is a presumed expectation that the compounds have similar properties. As the art of record teaches the same (the group may be of any length) and there is no evidence to the contrary, using ethanoic acid at the R1 group of Liguri would have been obvious.
Regarding claim 3, S-linoleoyl-GSH comprises an omega-3 series acid.
Regarding claim 4, tyrosol and hydroxytyrosol would have been obvious as above.

Thus, in one case, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II).
In another case, there is no evidence that the compounds change structure, obtain additional functionality, or are in any way different at the claimed ranges versus those outside the range. The instant claims are not a method of treatment and so must be judged on the aspects of the formulation itself. Setting an “amount” to be present in a composition where there is no difference in the components themselves does not make the composition non-obvious.
Regarding claim 6, Geelings teaches two forms of the composition as a drink and both include vitamin B12 with hydroxytyrosol and tyrosol (examples 7 and 6, respectively), making its inclusion in the formulation obvious.
Regarding claim 7, an intended use does not make non-obvious an otherwise obvious composition. Absent evidence that the combination of Geelings/Liguri could not be used in this manner, the combination makes obvious the instant claim. Moreover, it is noted above that use of these compounds in treating, e.g., AD is taught by both documents.
Regarding claim 8, both Geelings and Liguri teach the compounds as pharmaceutical compositions, which meet the limitations of a medication. Liguri teaches formulation for oral administration (p.11 L26) as does Geelings (claim 6). Moreover, an intent to administer the composition orally does not make an otherwise obvious composition non-obvious absent evidence that the composition arrived at by the combination is incapable of being so administered.
Therefore, claims 1-8 would have been obvious.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geelings (US 20030236202) in view of Liguri (WO 2009047728; IDS 8/6/19 citation 2) and further in view of Bienkiewicz (US 20150065449; form 892).
Claims 1-8 would have been obvious as above. However, Bienkiewicz provides additional motivation to keep B12 in the composition, as B12 is also therapeutic for Alzheimer’s disease (claim 12).
Therefore, claims 1-8 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/             Primary Examiner, Art Unit 1649